UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 2, 2011 TIER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 000-23195 (Commission File Number) 94-3145844 (IRS Employer Identification No.) 11130 Sunrise Valley Drive, Suite 300 Reston, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 571-382-1000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule 425 under the Securities act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Ronald W. Johnston resigned as Senior Vice President and Chief Financial Officer of Tier Technologies, Inc. (the “Company”) effective March 3, 2011. A copy of the Company’s press release announcing Mr. Johnston’s departure is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits See Exhibit Index attached hereto. Exhibit No. Description Press release titled “Tier Announces Management Changes,” issued by the Company on March 2, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIER TECHNOLOGIES, INC. By: /s/ Alex P. Hart Name: Alex P. Hart Title: President and Chief Executive Officer Date: March 2, 2011 Exhibit Index Exhibit No. Description Press release titled “Tier Announces Management Changes,” issued by the Company on March 2, 2011
